Exhibit 10.20

 

EXECUTION VERSION

 

WAIVER, AMENDMENT AND CONSENT

 

WAIVER, AMENDMENT AND CONSENT under the various documents referred to below,
dated as of October 31, 2014 (this “Consent”), among THE HERTZ CORPORATION, a
Delaware corporation (“Hertz”), HERTZ VEHICLE FINANCING II LP, a special purpose
Delaware limited partnership (“HVF II”), HERTZ VEHICLE FINANCING LLC, a special
purpose Delaware limited liability company (“HVF”), RENTAL CAR FINANCE CORP., a
special purpose Oklahoma corporation (“RCFC”), DTG OPERATIONS, INC., an Oklahoma
corporation (“DTG Operations”), each party identified on the signature
pages attached hereto as a Conduit Investor, each party identified on the
signature pages attached hereto as a Committed Note Purchaser, each party
identified on the signature pages attached hereto as a Funding Agent (such
Conduit Investors, Committed Note Purchasers and Funding Agents, collectively,
the “Lenders”) and The Bank of New York Mellon Trust Company, N.A. (“BNY”), as
Trustee.

 

RECITALS

 

WHEREAS, HVF II is a party to that certain HVF II Base Indenture, dated as of
November 25, 2013 (the “HVF II Base Indenture”), between HVF II and the Trustee;

 

WHEREAS, HVF II is a party to that certain Group I Supplement, dated as of
November 25, 2013 (the “Group I Supplement”), between HVF II and the Trustee;

 

WHEREAS, HVF II is a party to that certain Group I Administration Agreement,
dated as of November 25, 2013 (the “Group I Administration Agreement”), among
HVF II, Hertz and the Trustee;

 

WHEREAS, HVF II is party to that certain Series 2013-A Supplement, dated as of
November 25, 2013 (the “Series 2013-A Supplement”), by and among HVF II, the
Trustee, Hertz, as Group I Administrator, Deutsche Bank AG, New York Branch, as
Administrative Agent, and those certain conduit investors, committed note
purchasers and funding agents from time to time party thereto;

 

WHEREAS, HVF II is party to that certain Series 2014-A Supplement, dated as of
July 25, 2014 (the “Series 2014-A Supplement”), by and among HVF II, the
Trustee, Hertz, as Group I Administrator, Deutsche Bank AG, New York Branch, as
Administrative Agent, and those certain conduit investors, committed note
purchasers and funding agents from time to time party thereto;

 

WHEREAS, HVF II is party to that certain Series 2013-B Supplement, dated as of
November 25, 2013 (the “Series 2013-B Supplement”, and together with the
Series 2013-A Supplement and the Series 2014-A Supplement, the “Supplements”),
by and among HVF II, the Trustee, Hertz, as Group II Administrator, Deutsche
Bank AG, New York Branch, as Administrative Agent, and those certain conduit
investors, committed note purchasers and funding agents from time to time party
thereto;

 

--------------------------------------------------------------------------------


 

WHEREAS, HVF is a party to that certain Series 2013-G1 Supplement, dated as of
November 25, 2013 (the “Series 2013-G1 Supplement”), between HVF and BNY, as
trustee;

 

WHEREAS, HVF is a party to that certain Master Motor Vehicle Operating Lease and
Servicing Agreement (Series 2013-G1), dated as of November 25, 2013 (the
“Series 2013-G1 Lease”), among HVF, Hertz and DTG Operations;

 

WHEREAS, HVF is a party to that certain Series 2013-G1 Administration Agreement,
dated as of November 25, 2013 (the “Series 2013-G1 Administration Agreement”),
among HVF, Hertz and BNY, as trustee;

 

WHEREAS, Hertz is a party to that certain Series 2013-G1 Back-Up Administration
Agreement, dated as of November 25, 2013 (the “Series 2013-G1 Back-Up
Administration Agreement”), among Hertz, Lord Securities Corporation (“Lord”)
and BNY, as trustee;

 

WHEREAS, Hertz is a party to that certain Group I Back-Up Administration
Agreement, dated as of November 25, 2013 (the “Group I Back-Up Administration
Agreement”), among Hertz, Lord and the Trustee;

 

WHEREAS, Hertz is party to that certain Third Amended and Restated Vehicle Title
Nominee Agreement, dated as of November 25, 2013 (the “Nominee Agreement”),
among Hertz, Hertz Vehicles LLC, HVF, Hertz General Interest LLC, and BNY, as
collateral agent;

 

WHEREAS, each of Hertz, HVF II, RCFC and the Lenders is party to that certain
Waiver and Consent, dated as of May 16, 2014 (as amended by that certain
Extension of Waiver and Consent, dated as of June 12, 2014, the “Waiver and
Consent”);

 

WHEREAS, each of Hertz, HVF II, and RCFC has requested that the Lenders (with
respect to the Series 2013-B Notes) consent to extend the date for delivery of
the Financial Statements (as defined below) and certain other information
required pursuant to the Series 2013-B Related Documents;

 

WHEREAS, each of Hertz, HVF II, and RCFC has requested that the Lenders (with
respect to the Series 2013-B Notes) waive any Amortization Event (with respect
to any of the Series 2013-B Notes), Potential Amortization Event (with respect
to any of the Series 2013-B Notes), Series 2010-3 Amortization Event,
Series 2010-3 Potential Amortization Event, Operating Lease Event of Default (as
defined in the Group II RCFC Lease) or Potential Operating Lease Event of
Default (as defined in the Group II RCFC Lease) that may arise, directly or
indirectly, from or in connection with the failure to deliver the Financial
Statements (and any certificates and other information required to be delivered
concurrently therewith) on or prior to the Extended Delivery Date (as defined
below) to the Lenders (with respect to the Series 2013-B Notes);

 

WHEREAS, in connection with the Series 2013-B Related Documents, Hertz delivered
annual and quarterly financial statements of Hertz and its consolidated
Subsidiaries from time to time on or prior to the date hereof (collectively, the
“Previous THC Financial Statements”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, as part of the process of completing the Financial Statements, Hertz is
reviewing the Previous THC Financial Statements;

 

WHEREAS, Hertz has concluded that the financial statements of Hertz and its
consolidated subsidiaries for the fiscal year 2011 must be restated;

 

WHEREAS, Hertz does not currently know what further action, if any, will be
required to be taken as a result of such review, which has not yet been
completed; however, it is possible that Hertz may restate more of the Previous
THC Financial Statements;

 

WHEREAS, each of Hertz, HVF II, and RCFC has requested that the Lenders (with
respect to the Series 2013-B Notes) waive any Amortization Event (with respect
to any of the Series 2013-B Notes), Potential Amortization Event (with respect
to any of the Series 2013-B Notes), Series 2010-3 Amortization Event,
Series 2010-3 Potential Amortization Event, Operating Lease Event of Default (as
defined in the Group II RCFC Lease) or Potential Operating Lease Event of
Default (as defined in the Group II RCFC Lease) that may arise, directly or
indirectly, as a result of or in connection with the Restatement (as defined
below), if any, or any action taken or any failure to take action while any such
Amortization Event, Potential Amortization Event, Series 2010-3 Amortization
Event, Series 2010-3 Potential Amortization Event, Operating Lease Event of
Default or Potential Operating Lease Event of Default was continuing to the
extent such action or failure to take action would have been permitted but for
the existence of such Amortization Event, Potential Amortization Event,
Series 2010-3 Amortization Event, Series 2010-3 Potential Amortization Event,
Operating Lease Event of Default or Potential Operating Lease Event of Default;

 

WHEREAS, each of HVF, HVF II, the Trustee, Hertz, the Administrative Agent (as
defined in the Series 2013-A Supplement) and the Lenders (with respect to the
Series 2013-A Notes and the Series 2014-A Notes, as applicable) wish to consent
to the amendment and restatement of the HVF II Base Indenture, the Group I
Supplement, the Series 2013-A Supplement, the Series 2014-A Supplement, the
Group I Administration Agreement, the Series 2013-G1 Supplement, the
Series 2013-G1 Lease and the Series 2013-G1 Administration Agreement, in each
case as specified herein;

 

WHEREAS, the Lenders (with respect to the Series 2013-A Notes and the
Series 2014-A Notes, as applicable) wish to consent to the amendment of the
Series 2013-G1 Back-Up Administration Agreement as specified herein;

 

WHEREAS, the Lenders (with respect to the Series 2013-A Notes and the
Series 2014-A Notes, as applicable) wish to consent to the amendment of the
Group I Back-Up Administration Agreement as specified herein;

 

WHEREAS, each of HVF II, the Trustee, Hertz, the Administrative Agent (as
defined in the Series 2013-B Supplement) and the Lenders (with respect to the
Series 2013-B Notes) wish to consent to the amendment of the Series 2013-B
Supplement as specified herein;

 

3

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Supplements.

 

Section 2.                                           Previous Waiver and
Consent.  Each of the parties to the Waiver and Consent hereby agrees that, as
of the date hereof, the Waiver and Consent shall be terminated.

 

Section 3.                                           Waiver.

 

(a)                         The Lenders (with respect to the Series 2013-B
Notes) hereby agree that, notwithstanding any provision of any Series 2013-B
Related Document (i) the quarterly financial statements required to be delivered
under the Series 2013-B Related Documents for Hertz’s fiscal quarters ended
March 31, 2014, June 30, 2014, September 30, 2014, and March 31, 2015
(collectively, the “Quarterly Financial Statements”) and (ii) the annual
financial statements required to be delivered under the Series 2013-B Related
Documents for Hertz’s fiscal year ended December 31, 2014 (together with the
Quarterly Financial Statements, collectively, the “Financial Statements”), and
in each case the certificates and other information required pursuant to the
Series 2013-B Related Documents to be delivered concurrently therewith, need not
be delivered prior to June 30, 2015 (such date, the “Extended Delivery Date”).

 

(b)                         So long as the Financial Statements and the
certificates and other information required to be delivered in connection
therewith to the Lenders (with respect to the Series 2013-B Notes) under the
Group II RCFC Lease are delivered prior to the Extended Delivery Date, the
Lenders (with respect to the Series 2013-B Notes) hereby waive any existing or
future Amortization Event (with respect to any of the Series 2013-B Notes),
Potential Amortization Event (with respect to any of the Series 2013-B Notes),
Series 2010-3 Amortization Event, Series 2010-3 Potential Amortization Event,
Operating Lease Event of Default (as defined in the Group II RCFC Lease) or
Potential Operating Lease Event of Default (as defined in the Group II RCFC
Lease) that may arise, directly or indirectly, as a result of or in connection
with the failure to deliver any of the Financial Statements, such certificates
or such other information; provided that, notwithstanding anything to the
contrary herein, the foregoing shall not constitute a waiver of, and the Lenders
(with respect to the Series 2013-B Notes) do not hereby waive, any Amortization
Event or Potential Amortization Event with respect to any of the Series 2013-B
Notes resulting from a Hertz Senior Credit Facility Default whether or not such
Hertz Senior Credit Facility Default arose, directly or indirectly, as a result
of or in connection with the failure to deliver any of the Financial Statements
or any certificates or other information under any documents related to Hertz’s
Senior Credit Facilities or to any other indebtedness.

 

(c)                          The Lenders (with respect to the Series 2013-B
Notes) hereby waive, from the Consent Effective Date until the earlier of the
Extended Delivery Date and the 15th day following the first date on which all
Financial Statements have been delivered (such earlier date, the “Extension
Date”), any Amortization Event (with respect to any of the Series 2013-B Notes),
Potential Amortization Event (with respect to any of the Series 2013-B Notes),
Series 2010-3

 

4

--------------------------------------------------------------------------------


 

Amortization Event, Series 2010-3 Potential Amortization Event, Operating Lease
Event of Default (as defined in the Group II RCFC Lease) or Potential Operating
Lease Event of Default (as defined in the Group II RCFC Lease) that may arise,
directly or indirectly, as a result of or in connection with the Restatement, if
any, or any action taken or any failure to take action while any such
Amortization Event, Potential Amortization Event, Series 2010-3 Amortization
Event, Series 2010-3 Potential Amortization Event, Operating Lease Event of
Default or Potential Operating Lease Event of Default was continuing to the
extent such action or failure to take action would have been permitted but for
the existence of such Amortization Event, Potential Amortization Event,
Series 2010-3 Amortization Event, Series 2010-3 Potential Amortization Event,
Operating Lease Event of Default or Potential Operating Lease Event of Default. 
Notwithstanding the foregoing, the waiver in this Section 3(c) is a limited
waiver for the period ending on the Extension Date, and for the avoidance of
doubt, after the Extension Date, unless otherwise waived, no such Amortization
Event, Potential Amortization Event, Series 2013-G1 Amortization Event,
Series 2013-G1 Potential Amortization Event, Series 2010-3 Amortization Event,
Series 2010-3 Potential Amortization Event, Operating Lease Event of Default or
Potential Operating Lease Event of Default that arises, directly or indirectly,
from the Restatement shall be deemed waived pursuant to this Section 3(c);
provided that, notwithstanding anything to the contrary herein, the foregoing
shall not constitute a waiver of, and the Lenders (with respect to the
Series 2013-B Notes) do not hereby waive, any Amortization Event or Potential
Amortization Event with respect to any of the Series 2013-B Notes resulting from
(A) a Hertz Senior Credit Facility Default, (B) any Event of Bankruptcy with
respect to HVF II, the HVF II General Partner, DTAG, DTG Operations, Hertz or
RCFC, (C) the failure of the Series 2010-3 Aggregate Asset Amount to exceed the
Series 2010-3 Asset Coverage Threshold Amount, (D) the occurrence of a Group II
Aggregate Asset Amount Deficiency, (E) the occurrence of a Series 2013-B Liquid
Enhancement Deficiency, and (F) with respect to the Series 2013-B Notes, the
occurrence of a Series 2013-A Amortization Event, in each case, whether or not
any of the events or circumstances specified in the foregoing clauses
(A) through (F) arose, directly or indirectly, as a result of or in connection
with the Restatement, if any, or any action taken or any failure to take action
while any such events giving rise to such events or circumstances was continuing
to the extent such action or failure to take action would have been permitted
but for the existence of such events.  For purposes of this Consent,
“Restatement” shall mean any restatement of one or more of the annual and
quarterly financial statements (including the annual financial statements for
the fiscal year ended December 31, 2011) of Hertz and its consolidated
Subsidiaries delivered under the Series 2013-B Related Documents or otherwise
issued by Hertz from time to time prior to the date hereof and one or more
financial statements or other financial information relating to any Subsidiary
of Hertz.

 

(d)                         For the avoidance of doubt, from the Consent
Effective Date until the Extension Date (i) each Lender (with respect to the
Series 2013-B Notes) shall continue to honor notices for Advances delivered in
compliance with the Supplements notwithstanding the occurrence or continuation
of the events described in this Section 3 (other than any Amortization Event or
Potential Amortization Event with respect to any of the Series 2013-B Notes
resulting from any of the events or circumstances described in clauses
(A) through (F) of Section 3(c) above) and (ii) neither Hertz nor HVF II shall
be required to deliver any notice pursuant to any Series 2013-B Related Document
in connection with the occurrence or continuation of the events described in
this Section 3 (other than any Amortization Event or Potential Amortization
Event with respect

 

5

--------------------------------------------------------------------------------


 

to any of the Series 2013-B Notes resulting from any of the events or
circumstances described in clauses (A) through (F) of Section 3(c) above).

 

Section 4.                                           Amendment of the
Series 2013-B Supplement. The Series 2013-B Supplement is hereby amended as
follows:

 

(a) The definition of “Series 2013-B Commitment Termination Date” shall be
deleted and replaced in its entirety with the following:

 

““Series 2013-B Commitment Termination Date” means the last Business Day
occurring in October 2016 or such later date designated in accordance with
Section 2.6”

 

(b) The last sentence of Section 2.1(i) of the Series 2013-B Supplement shall be
deleted and replaced in its entirety with the following:

 

“Any increase made pursuant to this Section 2.1(i) shall be made ratably among
the Investor Groups’ on the basis of their respective Maximum Investor Group
Principal Amounts, and no later than one Business Day following any such
increase of the Series 2013-B Maximum Principal Amount, the Administrative Agent
shall revise Schedule II to reflect each related increase of each Investor Group
Maximum Principal Amount, which revision, for the avoidance of doubt, shall not
require the consent of the Trustee or any Series 2013-B Noteholder.”

 

(c) The following definition shall be added to Schedule I to the Series 2013-B
Supplement in the appropriate alphabetical position:

 

““Series 2013-B Amortization Event” means an Amortization Event with respect to
the Series 2013-B Notes.”

 

Section 5.                                           Amendment and Restatement.

 

(a)                         Hertz, each of its Affiliates party hereto, and the
Lenders (with respect to the Series 2013-A Notes and the Series 2014-A Notes, as
applicable) hereby consent to the amendment and restatement of the HVF II Base
Indenture, the Group I Supplement, the Group I Administration Agreement, the
Series 2013-A Supplement, the Series 2014-A Supplement, the Series 2013-G1
Supplement, the Series 2013-G1 Lease and the Series 2013-G1 Administration
Agreement in the forms attached hereto as Exhibits A through H, respectively.

 

(b)                                 The Lenders (with respect to the
Series 2013-B Notes) hereby consent to the amendment and restatement of the HVF
II Base Indenture in the form attached hereto as Exhibit A.

 

(c)                                  The Lenders (with respect to the
Series 2013-A Notes and the Series 2014-A Notes) hereby consent to the amendment
of the Series 2013-G1 Back-Up Administration Agreement, the Group I Back-Up
Administration Agreement and the Nominee Agreement, in the forms attached hereto
as Exhibits I through K, respectively.

 

6

--------------------------------------------------------------------------------


 

Section 6.                                           Series 2013-B Notes Toggle
Increase.

 

(a)                                 The Lenders (with respect to the
Series 2013-B Notes) hereby acknowledge and agree that, in connection with the
amendment and restatement of the Series 2013-A Supplement on the date hereof,
the Series 2013-A Maximum Principal Amount will be reduced in an aggregate
amount equal to $250,000,000, and such Lenders hereby further acknowledge and
agree that such reduction shall be deemed made pursuant to Section 2.5(b) of the
Series 2013-A Supplement for the purposes of effecting a corresponding increase
of the Series 2013-B Maximum Principal Amount in an aggregate amount equal to
$250,000,000 and a corresponding increase of each Maximum Investor Group
Principal Amount (as defined in the Series 2013-B Supplement), in each case,
pursuant to Section 2.1(i) of the Series 2013-B Supplement, each of which such
increase of each such Maximum Investor Group Principal Amount (as defined in the
Series 2013-B Supplement) shall be made ratably among the Investor Groups (as
defined in the Series 2013-B Supplement) on the basis of their respective
Maximum Investor Group Principal Amounts (as defined in the Series 2013-B
Supplement).  The Lenders (with respect to the Series 2013-A Notes and the
Series 2013-B Notes), the Administrative Agent under Series 2013-A and the
Administrative Agent under Series 2013-B each hereby waive any requirement that
any notice be delivered pursuant to (i) Section 2.5(b) of the Series 2013-A
Supplement in connection with the reduction of the Series 2013-A Maximum
Principal Amount described in this clause (a) and (ii) Section 2.l(i) of the
Series 2013-B Supplement in connection with the increase of the Series 2013-B
Maximum Principal Amount described in this clause (a).

 

(b)                                 In connection the increase of the
Series 2013-B Maximum Principal Amount and each Maximum Investor Group Principal
Amount (as defined in the Series 2013-B Supplement), in each case pursuant to
the immediately preceding clause (a), the Lenders (with respect to the
Series 2013-B Notes) and the Administrative Agent (as defined in the
Series 2013-B Supplement) hereby acknowledge and agree that such increases shall
become effective simultaneous with the amendment and restatement of the
Series 2013-A Supplement on the date hereof and that Schedule II to the
Series 2013-B Supplement shall be amended as set forth in Exhibit L.

 

Section 7.                                           Conditions to Effectiveness
of Consent.  This Consent shall become effective on the date (such date, if any,
the “Consent Effective Date”) the Administrative Agent (as defined in the
Supplements) shall have received this Consent executed and delivered by the
parties hereto.  The Administrative Agent (as defined in the Supplements) shall
give prompt notice in writing to Hertz of the occurrence of the Consent
Effective Date.  For the avoidance of doubt, the Lenders hereby expressly waive
any requirement that any “Rating Agency Condition” (as defined in any
Series 2013-A Related Document or any Series 2013-B Related Document) be
satisfied in connection with this Consent.

 

Section 8.                                           Effects on Related
Documents; Acknowledgement.

 

(a)                                 Except as expressly set forth herein, this
Consent (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders (with
respect to the Series 2013-B Notes), the Administrative Agent (as defined in the
Series 2013-B Supplement), the Collateral Agent or the Trustee under any
Series 2013-B Related

 

7

--------------------------------------------------------------------------------


 

Document (excluding the HVF II Base Indenture), and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Series 2013-B Supplement or in any
other provision of any Series 2013-B Related Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Series 2013-B
Supplement or any other Series 2013-B Related Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect as
modified hereby and nothing herein can or may be construed as a novation
thereof.  Each of Hertz, DTG Operations, HVF II, and RCFC reaffirms on the
Consent Effective Date its obligations under the Series 2013-B Related
Documents, in each case, to which it is a party and the validity, enforceability
and perfection of the Liens, if any, granted by it pursuant to the Series 2013-B
Related Documents, in each case, to which it is a party.  All references to any
Series 2013-B Related Document in any Series 2013-B Related Document and all
references in any such document to “hereunder”, “hereof” or words of like import
referring to any such document, shall, unless expressly provided otherwise,
refer to such document after giving effect to the waivers set forth in this
Consent.

 

(b)                                 For the avoidance of doubt, this Consent
does not constitute an acknowledgement by any of Hertz or any of its
Subsidiaries that a Restatement, if any, would result in an Amortization Event,
Potential Amortization Event, Series 2010-3 Amortization Event, Series 2010-3
Potential Amortization Event,  Operating Lease Event of Default or Potential
Operating Lease Event of Default under any Series 2013-B Related Documents and
each of Hertz, HVF II, and RCFC reserves all of its rights under the
Series 2013-B Related Documents in connection therewith.

 

Section 9.                                           Expenses.  Hertz agrees to
pay or reimburse the Administrative Agent (as defined in the Supplements) for
(i) all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Consent, any other documents prepared in connection
herewith and the transactions contemplated hereby, and (ii) the reasonable fees,
charges and disbursements of Latham & Watkins LLP, as counsel to the
Administrative Agent (as defined in the Supplements) and the Lenders.

 

Section 10.                                    Counterparts.  This Consent may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument.  Delivery of an executed counterpart of a signature page of
this Consent by facsimile or any other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

Section 11.                                    Applicable Law.  THIS CONSENT,
AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS CONSENT, SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

Section 12.                                    Headings.  The headings of this
Consent are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

8

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

DTG OPERATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

 

HERTZ VEHICLE FINANCING II LP, a limited partnership

 

 

 

 

By: HVF II GP Corp., its general partner

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

RENTAL CAR FINANCE CORP.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Assistant Treasurer

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and agreed with respect to Section 4:

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

   as Trustee,

 

 

 

 

 

By:

/s/ Mitchell L. Brumwell

 

 

Name: Mitchell L. Brumwell

 

 

Title: Vice President

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

BARCLAYS BANK PLC, as a Committed Note Purchaser and as a Funding Agent, in each
case under the Series 2013-A Supplement, the Series 2013-B Supplement and the
Series 2014-A Supplement

 

 

 

 

 

 

 

By:

/s/ Laura Spichiger

 

 

Name: Laura Spichiger

 

 

Title: Director

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Committed Note Purchaser and as a Funding Agent,
in each case under both the Series 2013-A Supplement and the Series 2013-B
Supplement

 

 

 

 

 

 

 

By:

/s/ Paula J. Czach

 

 

Name: Paula J. Czach

 

 

Title: Managing Director

 

 

 

 

LIBERTY STREET FUNDING LLC, as a Conduit Investor, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

 

By:

/s/ John L. Fridlington

 

 

Name: John L. Fridlington

 

 

Title: Vice President

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Committed Note Purchaser and as a Funding Agent, in
each case under the Series 2013-A Supplement, the Series 2013-B Supplement and
the Series 2014-A Supplement

 

 

 

 

 

 

 

By:

/s/ Nina Austin

 

 

Name: Nina Austin

 

 

Title: Vice President

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Note Purchaser and
as a Funding Agent, in each case under the Series 2013-A Supplement, the
Series 2013-B Supplement and the Series 2014-A Supplement

 

 

 

 

 

 

 

By:

/s/ Frederic Truchot

 

 

Name: Frederic Truchot

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

 

Name: Kostantina Kourmpetis

 

 

Title: Managing Director

 

 

 

 

 

 

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor, under the
Series 2013-A Supplement, the Series 2013-B Supplement and the Series 2014-A
Supplement

 

 

 

 

 

 

 

By: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Attorney-in-Fact

 

 

 

 

 

 

 

By:

/s/ Frederic Truchot

 

 

Name: Frederic Truchot

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

 

Name: Kostantina Kourmpetis

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Committed Note Purchaser and as a Funding Agent, in
each case under both the Series 2013-A Supplement and the Series 2013-B
Supplement

 

 

 

 

 

 

 

By:

/s/ Robert S. Jones

 

 

Name: Robert S. Jones

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Kevin P. Wilson

 

 

Name: Kevin P. Wilson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

OLD LINE FUNDING, LLC, as a Conduit Investor, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

 

By:

/s/ Kevin P. Wilson

 

 

Name: Kevin P. Wilson

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

VERSAILLES ASSETS LLC, as a Committed Note Purchaser and as a Conduit Investor,
in each case under both the Series 2013-A Supplement and the Series 2013-B
Supplement

 

 

 

 

 

 

 

By: GLOBAL SECURITIZATION SERVICES, LLC, its Manager

 

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name: David V. DeAngelis

 

 

Title: Vice President

 

 

 

 

 

 

 

NATIXIS NEW YORK BRANCH, as a Funding Agent, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

 

By:

/s/ Terrence Gregersen

 

 

Name: Terrence Gregersen

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ David S. Bondy

 

 

Name: David S. Bondy

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Note Purchaser and as a Funding
Agent, in each case under both the Series 2013-A Supplement and the
Series 2013-B Supplement

 

 

 

 

 

 

 

By: RBS SECURITIES INC., as Agent

 

 

 

 

 

 

 

By:

/s/ David J. Donofrio

 

 

Name: David J. Donofrio

 

 

Title: Director

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Committed Note Purchaser, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

By:

/s/ Brian Zaban

 

 

Name: Brian Zaban

 

 

Title: Managing Director

 

 

 

 

 

FAIRWAY FINANCE COMPANY, LLC, as a Conduit Investor, under both the
Series 2013-A Supplement and the Series 2013-B Supplement

 

 

 

 

 

By:

/s/ Dewen Tarn

 

 

Name: Dewen Tarn

 

 

Title: Vice President

 

 

 

 

 

 

BMO CAPITAL MARKETS CORP., as a Funding Agent, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

By:

/s/ John Pappano

 

 

Name: John Pappano

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Committed Note Purchaser and as a Funding Agent, in each
case under both the Series 2013-A Supplement and the Series 2013-B Supplement

 

 

 

 

 

By:

/s/ David Hufnagel

 

 

Name: David Hufnagel

 

 

Title: Vice President

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, NEW YORK BRANCH, as a Committed Note Purchaser and as a Funding
Agent, in each case under both the Series 2013-A Supplement and the
Series 2013-B Supplement

 

 

 

 

 

By:

/s/ Mary Dierdorff

 

 

Name: Mary Dierdorff

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Khoi-Anh Berger-Luong

 

 

Name: Khoi-Anh Berger-Luong

 

 

Title: Managing Director

 

 

 

 

 

STARBIRD FUNDING CORPORATION, as a Conduit Investor, under both the
Series 2013-A Supplement and the Series 2013-B Supplement

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name: David V. DeAngelis

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ John L. Fridlington

 

 

Name: John L. Fridlington

 

 

Title: Vice President

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Committed Note Purchaser and as a Funding Agent, in
each case under the Series 2013-A Supplement, the Series 2013-B Supplement and
the Series 2014-A Supplement

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

GRESHAM RECEIVABLES (NO. 29) LTD, as a Committed Note Purchaser and as a Conduit
Investor, in each case under both the Series 2013-A Supplement and the
Series 2013-B Supplement

 

 

 

 

 

By:

/s/ Ariel Pinel

 

 

Name: Ariel Pinel

 

 

Title: Director

 

 

 

 

 

LLOYDS BANK PLC, as a Funding Agent, under both the Series 2013-A Supplement and
the Series 2013-B Supplement

 

 

 

 

 

By:

/s/ Thomas Spary

 

 

Name: Thomas Spary

 

 

Title: Director

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Note Purchaser and as a
Funding Agent, in each case under the Series 2013-A Supplement, the
Series 2013-B Supplement and the Series 2014-A Supplement

 

 

 

 

 

By:

/s/ Colin Bennett

 

 

Name: Colin Bennett 

 

 

Title: Director

 

 

 

 

 

By:

/s/ Joseph McElroy

 

 

Name: Joseph McElroy

 

 

Title: Director

 

[SIGNATURE PAGE TO WAIVER, AMENDMENT AND CONSENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

For the full text of Exhibit A, please see Exhibit 10.13 to this Current Report
on Form 8-K, which is incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

For the full text of Exhibit B, please see Exhibit 10.14 to this Current Report
on Form 8-K, which is incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

For the full text of Exhibit C, please see Exhibit 10.6 to this Current Report
on Form 8-K, which is incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

For the full text of Exhibit D, please see Exhibit 10.15 to this Current Report
on Form 8-K, which is incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

For the full text of Exhibit E, please see Exhibit 10.17 to this Current Report
on Form 8-K, which is incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

For the full text of Exhibit F, please see Exhibit 10.11 to this Current Report
on Form 8-K, which is incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

For the full text of Exhibit G, please see Exhibit 10.6 to this Current Report
on Form 8-K, which is incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

For the full text of Exhibit H, please see Exhibit 10.12 to this Current Report
on Form 8-K, which is incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

EXECUTION VERSION

 

AMENDMENT NO. 1 (this “Amendment”), dated as of October 31, 2014, to the SERIES
2013-G1 BACK-UP ADMINISTRATION AGREEMENT, dated as of November 25, 2013 (as
amended, supplemented, restated or otherwise modified from time to time prior to
the date hereof, the “Agreement”), among THE HERTZ CORPORATION (“Hertz”), as
administrator (the “Series 2013-G1 Administrator”), LORD SECURITIES CORPORATION
(“Lord”, or, in its capacity as the Series 2013-G1 Back-up Administrator, the
“Series 2013-G1 Back-up Administrator”) and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., in its capacity as trustee (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the parties hereto have previously entered into the Agreement;

 

WHEREAS, the parties hereto wish to amend the Agreement as provided herein
pursuant to Section 6.02 thereof; and

 

WHEREAS, Section 6.02 of the Agreement permits the parties thereto to effect
certain amendments to the Agreement, subject to the conditions set forth
therein.

 

NOW, THEREFORE, based upon the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, intending to be legally bound,
hereby agree as follows:

 

AGREEMENTS

 

1.                          Defined Terms.  All capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

2.                          Amendment to the Agreement. The Agreement is hereby
amended as follows:

 

Section 2.02(e) of the Agreement shall be deleted and replaced in its entirety
with the following:

 

“(e) The Series 2013-G1 Back-up Administrator shall, (i) within thirty (30) days
after the first anniversary of the date hereof, and not less than twice during
each 12-month period thereafter, and (ii) within thirty (30) days after either
of (A) the long-term corporate family rating of Hertz falling below “B2” as
determined by Moody’s or (B) the long-term issuer rating of Hertz falling below
“B” as determined by S&P, conduct an on-site visit of the Series 2013-G1
Administrator’s servicing operations to reevaluate and perform a general review
of the Series 2013-G1 Administrator’s processes and procedures;”

 

3.                          Reference to and Effect on Agreement; Ratification.

 

(a)                                 Except as specifically amended above, the
Agreement is and shall continue to be in full force and effect and is hereby
ratified and confirmed in all respects by each of the parties hereto.

 

--------------------------------------------------------------------------------


 

(b)                                 Except as expressly set forth herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any party hereto under the Agreement, or
constitute a waiver of any provision of any other agreement.

 

(c)                                  This Amendment shall apply and be effective
only with respect to the provisions of the Agreement specifically referred to
herein, and any references in the Agreement to the provisions of the Agreement
specifically referred to herein shall be to such provisions as amended by this
Amendment.

 

4.                          Counterparts; Facsimile Signature.  This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument.  Any signature
page to this Amendment containing a manual signature may be delivered by
facsimile transmission or other electronic communication device capable of
transmitting or creating a printable written record, and when so delivered shall
have the effect of delivery of an original manually signed signature page.

 

5.                          Binding Effect.  This Amendment shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns.

 

6.                          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7.                          Headings.  The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions thereof.

 

8.                          Severability.  The failure or unenforceability of
any provision hereof shall not affect the other provisions of this Amendment. 
Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment.

 

9.                          Interpretation.  Whenever the context and
construction so require, all words used in the singular number herein shall be
deemed to have been used in the plural, and vice versa, and the masculine gender
shall include the feminine and neuter and the neuter shall include the masculine
and feminine.

 

10.                   Trustee Not Responsible.  The Trustee shall not be
responsible for the validity or sufficiency of this Amendment nor for the
recitals herein.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

 

THE HERTZ CORPORATION, as Series 2013-G1 Administrator

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

 

LORD SECURITIES CORPORATION, as Series 2013-G1 Back-Up Administrator

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to by:

 

 

HERTZ VEHICLE FINANCING II LP, as Series 2013-G1 Noteholder

 

 

 

By: HVF II GP Corp., its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

EXECUTION VERSION

 

AMENDMENT NO. 1 (this “Amendment”), dated as of October 31, 2014, to the GROUP I
BACK-UP ADMINISTRATION AGREEMENT, dated as of November 25, 2013 (as amended,
supplemented, restated or otherwise modified from time to time prior to the date
hereof, the “Agreement”), among THE HERTZ CORPORATION (“Hertz”), as
administrator (the “Group I Administrator”), LORD SECURITIES CORPORATION
(“Lord”, or, in its capacity as the Group I Back-up Administrator, the “Group I
Back-up Administrator”) and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in
its capacity as trustee (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the parties hereto have previously entered into the Agreement;

 

WHEREAS, the parties hereto wish to amend the Agreement as provided herein
pursuant to Section 6.02 thereof; and

 

WHEREAS, Section 6.02 of the Agreement permits the parties thereto to effect
certain amendments to the Agreement, subject to the conditions set forth
therein.

 

NOW, THEREFORE, based upon the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, intending to be legally bound,
hereby agree as follows:

 

AGREEMENTS

 

1.                          Defined Terms.  All capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

2.                          Amendment to the Agreement. The Agreement is hereby
amended as follows:

 

(a) Section 2.02(e) of the Agreement shall be deleted and replaced in its
entirety with the following:

 

“(e) The Group I Back-up Administrator shall, (i) within 30 days after the first
anniversary of the date hereof, and not less than twice during each 12-month
period thereafter, and (ii) within 30 days after either of (A) the long-term
corporate family rating of Hertz falling below “B2” as determined by Moody’s or
(B) the long-term issuer rating of Hertz falling below “B” as determined by S&P,
conduct an on-site visit of the Group I Administrator’s servicing operations to
reevaluate and perform a general review of the Group I Administrator’s processes
and procedures;”

 

(b) Section 6.10 of the Agreement shall be deleted and replaced in its entirety
with the following:

 

“Section 6.10. No Petition. Each of the parties hereto hereby covenants and
agrees that, prior to the date that is one year and one day after payment in
full of all Notes Outstanding, it will not institute against, or join any other
person in instituting against, the Issuer or any Affiliate thereof,
respectively, any involuntary bankruptcy, reorganization, arrangement,
insolvency or

 

--------------------------------------------------------------------------------


 

liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law.”

 

3.                          Reference to and Effect on Agreement; Ratification.

 

(a)                                 Except as specifically amended above, the
Agreement is and shall continue to be in full force and effect and is hereby
ratified and confirmed in all respects by each of the parties hereto.

 

(b)                                 Except as expressly set forth herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any party hereto under the Agreement, or
constitute a waiver of any provision of any other agreement.

 

(c)                                  This Amendment shall apply and be effective
only with respect to the provisions of the Agreement specifically referred to
herein, and any references in the Agreement to the provisions of the Agreement
specifically referred to herein shall be to such provisions as amended by this
Amendment.

 

4.                          Counterparts; Facsimile Signature.  This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument.  Any signature
page to this Amendment containing a manual signature may be delivered by
facsimile transmission or other electronic communication device capable of
transmitting or creating a printable written record, and when so delivered shall
have the effect of delivery of an original manually signed signature page.

 

5.                          Binding Effect.  This Amendment shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns.

 

6.                          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7.                          Headings.  The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions thereof.

 

8.                          Severability.  The failure or unenforceability of
any provision hereof shall not affect the other provisions of this Amendment. 
Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment.

 

9.                          Interpretation.  Whenever the context and
construction so require, all words used in the singular number herein shall be
deemed to have been used in the plural, and vice versa, and the masculine gender
shall include the feminine and neuter and the neuter shall include the masculine
and feminine.

 

2

--------------------------------------------------------------------------------


 

10.                   Trustee Not Responsible.  The Trustee shall not be
responsible for the validity or sufficiency of this Amendment nor for the
recitals herein.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

 

THE HERTZ CORPORATION, as Group I Administrator

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

 

LORD SECURITIES CORPORATION, as Group I Back-Up Administrator

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

EXHIBIT K

 

EXECUTION VERSION

 

AMENDMENT NO. 1 (this “Amendment”), dated as of October 31, 2014, to the THIRD
AMENDED AND RESTATED NOMINEE AGREEMENT, dated as of November 25, 2013 (as
amended, supplemented, restated or otherwise modified from time to time prior to
the date hereof, the “Nominee Agreement”), among HERTZ VEHICLES LLC, a Delaware
limited liability company (the “Nominee”), HERTZ GENERAL INTEREST LLC, a
Delaware limited liability company (“HGI”), HERTZ VEHICLE FINANCING LLC, a
Delaware limited liability company (“HVF”), THE HERTZ CORPORATION, a Delaware
corporation (“Hertz”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a
national banking association, as Collateral Agent.

 

WITNESSETH:

 

WHEREAS, the parties hereto have previously entered into that certain Nominee
Agreement; and

 

WHEREAS, the parties hereto wish to amend the Nominee Agreement as provided
herein pursuant to Section 14.9 thereof.

 

NOW, THEREFORE, based upon the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, intending to be legally bound,
hereby agree as follows:

 

AGREEMENTS

 

1.         Defined Terms.  All capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned thereto in the Nominee
Agreement.

 

2.         Amendments to the Nominee Agreement. Section 11.1 of the Nominee
Agreement is hereby amended by deleting clause (i) thereof in its entirety and
replacing it with the following:

 

“(i) that it will not engage in any business or other activity other than
(A) acting as titleholder of record for the Nominee Vehicles and (B) entering
into documents related to various financing arrangements related to the Nominee
Vehicles, and”

 

3.         Reference to and Effect on the Nominee Agreement; Ratification.

 

(a)           Except as specifically amended above, the Nominee Agreement is and
shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects by each of the parties hereto.

 

(b)           Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party hereto under the Nominee Agreement, or constitute a
waiver of any provision of any other agreement.

 

(c)           This Amendment shall apply and be effective only with respect to
the provisions of the Nominee Agreement specifically referred to herein, and any
references in the Nominee Agreement to the provisions of the Nominee Agreement
specifically referred to herein shall be to such provisions as amended by this
Amendment.

 

--------------------------------------------------------------------------------


 

4.         Counterparts; Facsimile Signature.  This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  Any signature page to this
Amendment containing a manual signature may be delivered by facsimile
transmission or other electronic communication device capable of transmitting or
creating a printable written record, and when so delivered shall have the effect
of delivery of an original manually signed signature page.

 

5.         Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

6.         Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE DOMESTIC LAW OF THE STATE OF NEW YORK.

 

7.         Headings.  The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions thereof.

 

8.         Severability.  The failure or unenforceability of any provision
hereof shall not affect the other provisions of this Amendment.  Whenever
possible each provision of this Amendment shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Amendment shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

 

9.         Interpretation.  Whenever the context and construction so require,
all words used in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

 

HERTZ VEHICLES LLC

 

 

 

 

 

By

 

 

 

Scott Massengill

 

 

Vice President & Treasurer

 

 

 

 

 

HERTZ GENERAL INTEREST LLC

 

 

 

 

 

By

 

 

 

Scott Massengill

 

 

Vice President & Treasurer

 

 

 

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

 

 

By

 

 

 

Scott Massengill

 

 

Vice President & Treasurer

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By

 

 

 

Scott Massengill

 

 

Senior Vice President & Treasurer

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------

 


 

EXHIBIT L

 

SCHEDULE II

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $66,141,732.28

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $105,665,739.55

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and a Committed Note
Purchaser

 

BANK OF AMERICA, N.A., as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $42,519,685.04

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $85,853,413.38

BANK OF AMERICA, N.A., as a Funding Agent and a Committed Note Purchaser

 

LIBERTY STREET FUNDING LLC, as a Conduit Investor

THE BANK OF NOVA SCOTIA, acting through its New York Agency, as a Committed Note
Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

THE BANK OF NOVA SCOTIA, as a Funding Agent and a Committed Note Purchaser, for
LIBERTY STREET FUNDING LLC, as a Conduit Investor

 

BARCLAYS BANK PLC, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

BARCLAYS BANK PLC, as a Funding Agent, for BARCLAYS BANK PLC, as a Committed
Note Purchaser

 

--------------------------------------------------------------------------------


 

FAIRWAY FINANCE COMPANY, LLC, as a Conduit Investor

BANK OF MONTREAL, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

BMO CAPITAL MARKETS CORP., as a Funding Agent, for FAIRWAY FINANCE COMPANY LLC,
as a Conduit Investor, and BANK OF MONTREAL, as a Committed Note Purchaser

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent and a
Committed Note Purchaser, for ATLANTIC ASSET SECURITIZATION LLC, as a Conduit
Investor

 

VERSAILLES ASSETS LLC, as a Conduit Investor

VERSAILLES ASSETS LLC, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $37,795,275.59

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $52,832,869.77

NATIXIS NEW YORK BRANCH, as a Funding Agent, for VERSAILLES ASSETS LLC, as a
Conduit Investor and a Committed Note Purchaser

 

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent and a Committed Note
Purchaser

 

SUNTRUST BANK, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

SUNTRUST BANK, as a Funding Agent and a Committed Note Purchaser

 

--------------------------------------------------------------------------------


 

OLD LINE FUNDING, LLC, as a Conduit Investor

ROYAL BANK OF CANADA, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

ROYAL BANK OF CANADA, as a Funding Agent and a Committed Note Purchaser, for OLD
LINE FUNDING, LLC, as a Conduit Investor

 

STARBIRD FUNDING CORPORATION, as a Conduit Investor

BNP PARIBAS, NEW YORK BRANCH, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $28,346,456.69

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $39,624,652.33

BNP PARIBAS, NEW YORK BRANCH, as a Funding Agent and a Committed Note Purchaser,
for STARBIRD FUNDING CORPORATION, as a Conduit Investor

 

GOLDMAN SACHS BANK USA, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

GOLDMAN SACHS BANK USA, as a Funding Agent and a Committed Note Purchaser

 

GRESHAM RECEIVABLES (NO. 29) LTD, as a Conduit Investor

GRESHAM RECEIVABLES (NO. 29) LTD, as a Committed Note Purchaser

Series 2013-B Initial Investor Group Principal Amount: $47,244,094.49

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $66,041,087.22

LLOYDS BANK PLC, as a Funding Agent, for GRESHAM RECEIVABLES (NO. 29) LTD, as a
Conduit Investor and a Committed Note Purchaser

 

--------------------------------------------------------------------------------

 